DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14639439, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  .
This application repeats a substantial portion of prior Application No. 14639439 and may constitute a continuation-in-part of the prior application. Attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq..
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “metadata descriptors stored in a data store separate from the product database” is not described in the specification in such a way as to be identifiable as the subject matter appearing in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-10 are directed to a process, claims 11-20 are directed to a machine, and claim 21 is directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving … from … a user a partial query comprising a query string; determining one or more suggested search terms by searching metadata descriptors of product records of the product database for matches to the query string of the partial query; searching the product database using the one or more suggested search terms; receiving in response to searching the product database product information of one or more product records stored in the product database; returning the one or more suggested search terms … for display to the user; and returning one or more respective product summary links … for display to the user, each of the one or more product summary links comprising a subset of the product information of a respective product record.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a communications network and a (querying) device in all claims, a computer device comprising a processor and a memory in claims 11-20, and a non-transitory computer readable medium having instructions stored thereon in claim 21.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the device and the medium in claims 11-20 and 21, respectively, are broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities, with the communications network and querying device only interjected for their broadly generic roles of supporting communication steps in the case of the network, and as a point of communications contact for the user in the case of the device.  These additional MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unspecified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have therefore not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
MPEP 2106.05(f).  The claims invoke computer processors, memory, readable media, or other machinery, as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to any such problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-10 and 12-20 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-21 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the parent application was filed, had possession of the claimed invention.
The subject matter of these claims does not conform to the disclosure in a manner such that a person of ordinary skill in the art would recognize the invention as being that described in the specification or as being the subject matter applicant actually possessed at the time of the invention.  A review of the disclosure does not reveal “metadata descriptors stored in a data store separate from the product database.” It is noted that this is not an enablement rejection.  Applicant’s failure to disclose this element in any clearly identifiable way indicates that applicant may not have had possession of this feature at the time of filing of the priority application.
“The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. (MPEP 2163.I(A)).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yehaskel et al. (Pub. No. US 2012/0059849 A1) in view of Rothman (Patent No. US 7,831,584 B2).
Yehaskel and Rothman both teach methods for use in incremental searching of a product database.  Yehaskel discloses a method comprising, with regard to:
Claim 1.	
	●	receiving over a communications network from a querying device of a user a partial query comprising a query string (claims 1, 11, 21; see at least Yehaskel abstract “text string,” ¶0001 “text strings (e.g., search queries)”);	●	determining one or more suggested search terms by searching metadata descriptors of product records of the product database for matches to the query string of the partial query (claims 1, 11, 21; see at least Yehaskel abstract “selecting subsets of the text strings by including or excluding strings tagged with specific metadata tags, selecting text strings by matching patterns of words and/or parts of speech in the text Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”);	●	receiving in response to searching the product database product information of one or more product records stored in the product database (claims 1, 11, 21; see at least Yehaskel figs. 3-4, ¶0032 “results file of search queries”);	●	returning the one or more suggested search terms to the querying device for display to the user (claims 1, 11, 21; see at least Yehaskel figs. 5-8, ¶0035 “user interface … display … data which includes a specific set of tags, keywords and topics”); and	●	returning one or more respective product summaries to the querying device for display to the user, each of the one or more product summaries comprising a subset of the product information of a respective product record (claims 1, 11, 21; see at least Yehaskel figs.6,8; ¶¶0011, 0013).
		Yehaskel teaches all of the above as noted.  Yehaskel discloses a) partial query comprising a query string, b) suggesting search terms by searching metadata of product records for matches to the query string, c) searching the product database, and d) Rothman also teaches a) partial query comprising a query string, b) suggesting search terms by searching metadata of product records for matches to the query string, c) searching the product database, and d) receiving product information of one or more product records stored in the product database, and Rothman also discloses returning one or more respective product summary links to the querying device for display to the user, each of the one or more product summary links comprising a subset of the product information of a respective product record.  Rothman discloses:
	●	returning one or more respective product summary links to the querying device for display to the user, each of the one or more product summary links comprising a subset of the product information of a respective product record (claims 1, 11, 21; see at least Rothman c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”).
Yehaskel in view of Rothman further discloses, regarding:
Claim 2. The method of claim 1, further comprising:	●	receiving over the communications network from the querying device of the user an updated partial query comprising an updated query string, wherein the query string Yehaskel ¶0018 “search queries can comprise one or more search terms combined using implicit or explicit relationships”);	●	determining one or more updated suggested search terms by searching the metadata descriptors of product records of the product database for matches to the updated query string of the updated partial query (claims 2, 12; see at least Yehaskel abstract “selecting subsets of the text strings by including or excluding strings tagged with specific metadata tags, selecting text strings by matching patterns of words and/or parts of speech in the text string and matching selected text strings to a database to identify similar text string,” figs. 2-3, claim 4 “identifying a string subset of the plurality of text strings, wherein each of the text strings within the string subset matches the rule for selecting text strings; identifying a tag subset of the plurality of metadata tags comprising all metadata tags associated with the string subset”.  Please note: although the prior art describes a process that is continuous and thus repetitive, mere repetition of a step to achieve the same result as previously achieved has also been held to involve only routine skill in the art.  A person of ordinary skill in the art would have considered this repetition obvious to try in order to repeat the same desired result achieved by performing the step initially.);	●	searching the product database using the one or more updated suggested search terms (claims 2, 12; see at least Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”.  Please note: see previous comment.);	●	receiving in response to searching the product database updated product Yehaskel figs. 3-4, ¶0032 “results file of search queries”.  Please note: see previous comment.);	●	returning the one or more updated suggested search terms to the querying device for display to the user (claims 2, 12; see at least Yehaskel figs. 5-8, ¶0035 “user interface … display … data which includes a specific set of tags, keywords and topics”.  Please note: see previous comment.); and	●	returning one or more respective updated product summary links to the querying device for display to the user, each of the one or more updated product summary links comprising a subset of the updated product information of a respective product record (claims 2, 12; see at least Rothman c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”.  Please note: see previous comment.).

Claim 3. The method of claim 1, further comprising:	●	receiving from the querying device a user selected search term of the one or more suggested search terms (claims 3, 13; see at least ¶0033 “additional user rules can be applied on an ad hoc basis, for example, titles that don't include certain parts of speech patterns or individual words could be selected. … conditions (rules) used to select the list can be copied and used to select queries or titles,” ¶0036 “user interface 300 of a keyword analyzer. … provides a set of dropdown menus and/or selectable functions 310 …. allows users to select data files to be processed by the keyword analyzer”);Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”);	●	receiving in response to searching the product database product information of one or more product records corresponding to the user selected search term stored in the product database (claims 3, 13; see at least Yehaskel figs. 3-4, ¶0032 “results file of search queries”); and	●	returning one or more respective user selected search term product summary links to the querying device for display to the user, each of the one or more user selected search term product summary links comprising a subset of the product information of a respective product record corresponding to the user selected search term (claims 3, 13; see at least Rothman c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”).

Claim 4. The method of claim 1, wherein the one or more product summary links each comprise a link to a respective product and a representative image of the respective product (claims 4, 14; see at least Yehaskel ¶0017 “content may take the form of multimedia objects, such as images,” Rothman c2:56-67 “window 108 provides a scrolling display of images of products”).

Rothman c1:24-30 “spelling corrections are suggested. … typically based on the most popular search terms having the same word(s) or combination of letters”).

Claim 6. The method of claim 1, wherein returning the one or more respective updated product summary links comprises filtering the product information according to a filtering rule (claims 6, 16; see at least Yehaskel ¶0046 “The rule is used to select titles from among the set of titles filtered by the "f-about" and "i-amounts" tag filters for titles that contain the word free at any position in the title”).

Claim 7. The method of claim 1, wherein searching the metadata descriptors comprises searching the metadata descriptors stored in a data store separate from the product database (claims 7, 17; see at least Yehaskel ¶0018 describes searching the general database, and ¶0020 describes “files comprising… lists of information that includes descriptive and/or topical metadata,” ¶0054 “a titles database separate from the input tagged titles file processed by the keyword analyzer”).

Claim 8. The method of claim 1, wherein searching the metadata descriptors comprises searching the metadata descriptors stored in the product database (claims 8, 18; see at least Yehaskel fig. 2, ¶0031).

Yehaskel fig. 2, ¶¶0013, 0021, in view of Rothman c3:10-20 “By selecting a search result from the dropdown list 106, the user is directed to a specific link and/or products (e.g., the product as shown in the window 108,” claim 6 “accessing a target link upon receiving a selection on one of the search results”); and	●	returning product details of the product record corresponding to the selected product summary link to the querying device for display to the user (claims 9, 19; see at least Rothman figs. 1-2, c1:40-52 “search results, are then displayed … to the user,” c2:42-55, c3:10-20, claim 6).

Claim 10. The method of claim 9, further comprising formatting the product details returned to the querying device (claims 10, 20; see at least ¶0034 “titles could be published in any format suitable for publication of information to remote users,” ¶0035 “user interface could be presented to the user in other formats,” ¶0037 “F-tags are Format tags”.  Please note: although disclosed in the prior art it is also examiner’s position that any display of information inherently requires the information be formatted.).

Claim 11. A computer device for use in incremental searching of a product database, the computer device comprising:	●	a processor for executing instructions (claim 11; see at least fig. 9, ¶¶0060-0061); andYehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”);	●	receive in response to searching the product database product information of one or more product records stored in the product database (claims 1, 11, 21; see at least figs. 3-4, ¶0032 “results file of search queries”);	●	return the one or more suggested search terms to the querying device for display Rothman c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”).

Claim 12. The computer device of claim 11, wherein the instructions stored in the memory, when executed by the processor, further configure the computer device to:	●	receive over the communications network from the querying device of the user an updated partial query comprising an updated query string, wherein the query string forms a start portion of the updated query string (claims 2, 12; see at least ¶0018 “search queries can comprise one or more search terms combined using implicit or explicit relationships”);	●	determine one or more updated suggested search terms by searching the metadata descriptors of product records of the product database for matches to the updated query string of the updated partial query (claims 2, 12; see at least Yehaskel abstract “selecting subsets of the text strings by including or excluding strings tagged with specific metadata tags, selecting text strings by matching patterns of words and/or parts of speech in the text string and matching selected text strings to a database to identify similar text string,” figs. 2-3, claim 4 “identifying a string subset of the plurality of text strings, wherein each of the text strings within the string subset matches the rule for Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”.  Please note: see previous comment.);	●	receive in response to searching the product database updated product information of one or more updated product records stored in the product database (claims 2, 12; see at least Yehaskel figs. 3-4, ¶0032 “results file of search queries”.  Please note: see previous comment.);	●	return the one or more updated suggested search terms to the querying device for display to the user (claims 2, 12; see at least Yehaskel figs. 5-8, ¶0035 “user interface … display … data which includes a specific set of tags, keywords and topics”.  Please note: see previous comment.); and	●	return one or more respective updated product summary links to the querying device for display to the user, each of the one or more updated product summary links comprising a subset of the updated product information of a respective product record (claims 2, 12; see at least Rothman c3:11-21 “the user is directed to a specific link 

Claim 13. The computer device of claim 11, wherein the instructions stored in the memory, when executed by the processor, further configure the computer device to:	●	receive from the querying device a user selected search term of the one or more suggested search terms (claims 3, 13; see at least claims 3, 13; see at least ¶0033 “additional user rules can be applied on an ad hoc basis, for example, titles that don't include certain parts of speech patterns or individual words could be selected. … conditions (rules) used to select the list can be copied and used to select queries or titles,” ¶0036 “user interface 300 of a keyword analyzer. … provides a set of dropdown menus and/or selectable functions 310 …. allows users to select data files to be processed by the keyword analyzer”);	●	search the product database using the user selected search term (claims 3, 13; see at least Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”);	●	receive in response to searching the product database product information of one or more product records corresponding to the user selected search term stored in the product database (claims 3, 13; see at least Yehaskel figs. 3-4, ¶0032 “results file of search queries”); and	●	return one or more respective user selected search term product summary links to the querying device for display to the user, each of the one or more user selected Rothman c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”).

Claim 14. The computer device of claim 11, wherein the one or more product summary links each comprise a link to a respective product and a representative image of the respective product (claims 4, 14; see at least Yehaskel ¶0017 “content may take the form of multimedia objects, such as images,” Rothman c2:56-67 “window 108 provides a scrolling display of images of products”).

Claim 15. The computer device of claim 11, wherein the instructions stored in the memory, when executed by the processor, further configure the computer device to:	●	preprocess the query string to correct for spelling errors based on a list of word misspellings associated with the metadata descriptors (claims 5, 15; see at least Rothman c1:24-30 “spelling corrections are suggested. … typically based on the most popular search terms having the same word(s) or combination of letters”).

Claim 16. The computer device of claim 11, wherein returning the one or more respective updated product summary links comprises filtering the product information according to a filtering rule (claims 6, 16; see at least Yehaskel ¶0046 “The rule is used 

Claim 17. The computer device of claim 11, wherein searching the metadata descriptors comprises searching the metadata descriptors stored in a data store separate from the product database (claims 7, 17; see at least ¶0018 describes searching the general database, and ¶0020 describes “files comprising… lists of information that includes descriptive and/or topical metadata,” ¶0054 “a titles database separate from the input tagged titles file processed by the keyword analyzer”).

Claim 18. The computer device of claim 11, wherein searching the metadata descriptors comprises searching the metadata descriptors stored in the product database (claims 8, 18; see at least fig. 2, ¶0031).

Claim 19. The computer device of claim 11, wherein the instructions stored in the memory, when executed by the processor, further configure the computer device to:	●	receive a selection of one of the product summary links from the querying device (claims 9, 19; see at least Yehaskel fig. 2, ¶¶0013, 0021, in view of Rothman c3:10-20 “By selecting a search result from the dropdown list 106, the user is directed to a specific link and/or products (e.g., the product as shown in the window 108,” claim 6 “accessing a target link upon receiving a selection on one of the search results”); and	●	return product details of the product record corresponding to the selected product summary link to the querying device for display to the user (claims 9, 19; see at least Rothman figs. 1-2, c1:40-52 “search results, are then displayed … to the user,” c2:42-55, c3:10-20, claim 6).

Claim 20. The computer device of claim 19, wherein the instructions stored in the memory, when executed by the processor, further configure the computer device to format the product details returned to the querying device (claims 10, 20; see at least ¶0034 “titles could be published in any format suitable for publication of information to remote users,” ¶0035 “user interface could be presented to the user in other formats,” ¶0037 “F-tags are Format tags”.  Please note: although disclosed in the prior art it is also examiner’s position that any display of information inherently requires the information be formatted.).

Claim 21. A non-transitory computer readable medium having instructions stored thereon which when executed by a processor of a computing device configure the computing device to:	●	receive over a communications network from a querying device of a user a partial query comprising a query string (claims 1, 11, 21; see at least Yehaskel abstract “text string,” ¶0001 “text strings (e.g., search queries)”);	●	determine one or more suggested search terms by searching metadata descriptors of product records of the product database for matches to the query string of the partial query (claims 1, 11, 21; see at least Yehaskel abstract “selecting subsets of the text strings by including or excluding strings tagged with specific metadata tags, selecting text strings by matching patterns of words and/or parts of speech in the text Yehaskel fig. 1, ¶0018 “″search term" … can convey a concept or set of concepts and can be used in queries to search a database for entries relating to such concepts”);	●	receive in response to searching the product database product information of one or more product records stored in the product database (claims 1, 11, 21; see at least Yehaskel figs. 3-4, ¶0032 “results file of search queries”);	●	return the one or more suggested search terms to the querying device for display to the user (claims 1, 11, 21; see at least Yehaskel figs. 5-8, ¶0035 “user interface … display … data which includes a specific set of tags, keywords and topics”);  and	●	return one or more respective product summary links to the querying device for display to the user, each of the one or more product summary links comprising a subset of the product information of a respective product record (claims 1, 11, 21; see at least Rothman c3:11-21 “the user is directed to a specific link and/or products,” claim 6 “accessing a target link upon receiving a selection on one of the search results”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Yehaskel to include returning one or more respective product Rothman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Rothman in the method of Yehaskel.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Chung, Pub. No. US 2012/0271812 A1: teaches fragmentary keywords received and character string therein used to extract metadata coinciding with metadata in database contents information.
	●	Ciccarelli, Patent Number 6,009,422: teaches a partial query translated to database search grammar for the database being searched.
	●	Bohm et al., Patent Number 5,404,507: teaches "search expression database" and expanding on terms using equivalents, expanded acronyms, abbreviations, and spelling corrections.
	●	Joshi, Pub. No. US 2008/0040323 A1: teaches comparing a partial query to an index of known queries and returning known queries for selection, then running the known query and returning results.
	●	VENKATARAMAN et al., Pub. No. US 2008/0071771 A1: teaches using incremental input to identify search terms for items selected and grouped into sets based on how the incremental input matches various metadata associated with the items. Selected items are grouped into conceptual clusters based on common metadata.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 11, 2021